Financing instrument for development cooperation (short presentation)
The next item is the report by Mr Mitchell, on behalf of the Committee on Development, on Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation: lessons learned and perspectives for the future.
rapporteur. - Mr President, the DCI, the European Union's Development Cooperation Instrument, is a powerful tool. Covering the period between 2007 and 2013, the EU has at its disposal a budget of almost EUR 17 billion to combat poverty, to help achieve the Millennium Development Goals and to promote democratic governance in developing countries. Parliament has closely followed the functioning and impact of the instrument to ensure that the money is spent in accordance with these objectives.
At the end of this year, the Commission is going to present its proposals for the next generation of financing instruments for external action, to cover the post-2013 Multiannual Financial Framework. Therefore, the Committee on Development has taken the initiative to analyse the lessons learnt with the DCI and to define our expectations for the future instrument.
The Committee on Development was unanimous in supporting the following key principles.
We need a financing instrument which is exclusively targeted at the objectives of poverty eradication as defined in the Lisbon Treaty and which only covers developing countries. The new instrument must primarily fund measures which fulfil the criteria for ODA (Official Development Assistance) as defined by the OECD Development Assistance Committee.
The ODA quota must be even stricter than in the current DCI. Let me be clear that we do not question the importance of non-ODA cooperation with developing countries, in particular, the emerging markets and strategic middle-income countries, but this form of cooperation should be channelled through separate instruments to enhance transparency and protect the specific nature of development cooperation.
Funding to improve people's access to basic health and education must be ring-fenced by including a clear benchmark. At least 20% of funding under the geographical programmes should go into these life-saving sectors of basic health and basic education.
The future instrument must ensure better integration of environmental and climate change issues in developing cooperation. Assisting developing countries in setting up fair and effective tax systems is another issue to be strengthened. In particular for the middle-income countries, the mobilisation of domestic revenue is crucial for reducing poverty and aid dependency.
The new instrument must be sufficiently funded. The EU development budget in the next financial framework should increase in real terms and thus contribute to reaching the collective target of spending 0.7% of GNI on ODA.
The scarce development resources must be used in the most effective and efficient manner. Closer coordination between the Commission and Member States is needed and Parliament therefore supports the development of joint strategy papers. The Commission itself has said that this could bring about savings of greater impact, of approximately EUR 6 billion per annum. Think of what that could do in the developing world.
Finally, a word on procedure. When the Commission adopts strategic programme decisions on the new instrument, Parliament must have a say on an equal footing with the Council. This is the requirement of Article 290 of the Lisbon Treaty, which must be fully respected.
The resolution we are going to vote on this week will provide the guiding line for upcoming negotiations on the next-generation development instrument. I hope that this House will give broad support to the proposals from the Committee on Development which have been carried out in quiet disquisition but based on our experience of the negotiations we went into - and I remind the House that we merged 14 regulations into one in the DCI. We want to make sure that the DCI works and that its successor will work in achieving these objectives.
(RO) Mr President, the eradication of poverty is a key international objective of the EU. Implementation of this instrument helps define the European Union's presence in the UN and achieve the Millennium Development Goals. In addition, now that the Treaty of Lisbon has come into force, the EU has the necessary external powers for meeting this target.
In future, the new fund's geographic and thematic priorities will need to be clarified to make it operate more efficiently. This means that vulnerable social groups, developing and emerging countries have to be included on the list of financed development objectives. The strengthening of the SME sector and domestic private sector will be encouraged with the aim of raising the living standard in the countries included in this programme.
This will help reduce dependence on external aid and boost domestic economic growth.
(RO) Mr President, the European Union can help developing countries in their efforts to tackle poverty. In order to achieve the Millennium Development Goals, I think that it is vitally important also to take actions which help developing countries combat climate change.
The European Union has taken actions in this respect, targeted at agriculture, adapting to climate change, forestation, the management of marine resources and coastal areas, as well as water management.
The Global Energy Efficiency and Renewable Energy Fund was set up in 2006 with the aim of mobilising private investment for projects supporting energy efficiency and promoting renewable energy sources in developing countries and in countries with economies in transition.
The 'Energy and Climate Change' package also envisages the introduction of the Clean Development Mechanism, which allows Member States to make energy-efficient investments and use the carbon credits in developing countries.
(FR) Mr President, Baroness Ashton, our colleague, Mr Mitchell, is a recognised expert in the Committee on Development. That is why his report is so well drafted, and I thank him.
I would just like to emphasise one small point: respect for the principle of subsidiarity. The greatest gift that we can give is not money. It is widely known that the Union uses its budget to impose its Western values and standards on developing countries. We have a duty to demand respect for human rights, but the future depends on respect for the right of nations to self-determination. We in the West need to respect their values and cultures while providing financial assistance.
(RO) Mr President, just as the rapporteur has also emphasised, the eradication of poverty is one of the main objectives of the financing instrument for development cooperation, launched by the European Union to provide support to developing countries.
At the moment, another challenge needs to be included on the agenda for the debate on the Development Cooperation Instrument, namely, the food price crisis, triggered by the drought and speculation on the global food market. This requires the European Union to respond flexibly and quickly not only in order to address the sudden changes in terms of requirements and priorities, but also to ensure consistency with the new international objectives due to be defined. The European Parliament must continue, as part of this process, to support the Commission's efforts in programming development cooperation policies and to enhance its role in the democratic and budgetary control procedure.
Vice-President of the Commission. - Mr President, the Commission welcomes Parliament's remarks and suggestions. I am pleased to see that we agree on the majority of issues. Most of all, the Commission appreciates that the continuing dialogue in the context of democratic scrutiny has produced very good results. We only regret that Parliament does not feel that some of its resolutions on programming were respected in every detail, although the Commission has taken full account of Parliament's view wherever possible.
Regarding cooperation on global public goods, the Commission would point out that, in general, this may meet the criteria of official development assistance (ODA) and the EU should therefore continue financing ODA-related cooperation on global public goods under the Development Cooperation Instrument (DCI). Nevertheless, a separate partnership instrument will concentrate on cooperation of EU interest and will be complemented by a thematic programme addressing civil society organisations and local authorities. Likewise, projects financed under the thematic programme for migration and asylum generally count as ODA. Thematic cooperation programmes such as 'Investing in People' will continue to address all the millennium development goals, as we must not neglect the interrelationship between them.
While budgetisation of the European Development Fund does not currently seem feasible, the Commission nevertheless intends to pursue the issue with Member States, taking into account, primarily, the objectives and principles of the Cotonou Agreement.
With regard to the use of delegated acts, the Commission refers to President Barroso's letter of 7 March 2011, indicating that a new architecture will reflect the new institutional context. One important element will be flexibility in the programming process, so that funding and priorities can adapt to today's rapidly changing world. This could be done by the introduction of significant elements of the delegated acts procedure, fully respecting the criteria established in Article 290.
In conclusion, the Commission welcomes Parliament's report. It constitutes useful input in the preparation of the follow-up instrument to the DCI under the next Multiannual Financial Framework.
The debate is closed.
The vote will take place on Tuesday, 7 June at 12:00.